931 F.2d 886Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anna G. FERRELL, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 90-1863.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided April 29, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-89-819-R)
Arthur E. Neubauer, Roanoke, Va., for appellant.
E. Montgomery Tucker, United States Attorney, Jean M. Barrett, Assistant United States Attorney, Roanoke, Va., Eileen Bradley, Chief Counsel, Region III, William B. Reeser, Supervisory Assistant Regional Counsel, Sharon T. Whitney, Assistant Regional Counsel, Office of General Counsel, Department of Health and Human Services, Philadelphia, Pa., for appellee.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Anna G. Ferrell appeals from an order of the district court affirming the Secretary's denial of social security disability benefits.  Ferrell claims that she is disabled as a result of post-phlebitic syndrome, a common vascular condition that causes swelling of the legs.  The Administrative Law Judge found that Ferrell could perform her past relevant work as a secretary.  The Appeals Council declined review and adopted the ALJ's decision as the final decision of the Secretary.  The district court determined that substantial evidence supports the Secretary's finding that Ferrell is not disabled and retains sufficient residual functional capacity to perform her past relevant work.  We affirm on the reasoning of the district court, Ferrell v. Sullivan, CA-89-819-R (W.D.Va. Oct. 1, 1990), and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.